Citation Nr: 0937098	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-24 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the overpayment of VA Dependency and Indemnity 
Compensation (DIC) benefits created a valid debt in the 
current amount of $47,999.  

2.  Entitlement to waiver of the recovery of an overpayment 
of VA Dependency and  Indemnity Compensation (DIC) benefits 
in the amount of $33,461, based on payments made from 
November 2000 to October 2003. 

3.  Entitlement to waiver of the recovery of an overpayment 
of VA Dependency and  Indemnity Compensation (DIC) benefits 
in the amount of $14,538, based on payments made from 
November 2003 to March 2005.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to 
June 1977.  He died in November 1997.  The appellant is the 
Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision by the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas,  
that granted in part a waiver of recovery of an overpayment, 
leaving the current amount of the overpayment as $47,999, 
based on concurrent death benefit payments from November 2000 
to March 2005 by the Department of Labor and VA.  

In April 2008, the appellant testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
at the RO, a transcript of which has been associated with the 
claims folder. Additional evidence was submitted at the 
appellant's personal hearing, along with a document waiving 
the appellant's right to have the initial consideration of 
that evidence conducted by the agency of original 
jurisdiction (AOJ).  Since the additional evidence submitted 
at a personal hearing before the Board is deemed to be filed 
within 90 days of certification of the appeal to the Board 
(see 38 C.F.R. § 20.1304(a) (2008)) and since evidence 
submitted with a waiver of AOJ initial consideration need not 
be referred to the RO for issuance of an SSOC (see 38 C.F.R. 
§ 20.1304(c)), the Board accepted and considered that 
evidence in reaching this decision.  

The RO issued a statement of the case in June 2005.  Before 
the appeal was certified to the Board in August 2005, the 
appellant submitted additional pertinent evidence relating to 
her argument that to recover the overpayment would cause her 
financial hardship.  If the RO receives additional pertinent 
evidence after a statement of the case has been issued and 
before the appeal is certified to the Board and the appellate 
record is transferred to the Board, the RO must furnish the 
appellant and his or her representative with a supplemental 
statement of the case (SSOC).  38 C.F.R. §§ 19.31(a), 
19.37(a) (2008).  No SSOC was issued in this case.  

That additional evidence did not relate to the issue of the 
validity of the debt, so the Veteran cannot be prejudiced by 
a decision on that issue.  And to the extent the Board is 
granting a waiver of recovery of the overpayment of DIC 
benefits in the amount of $33,461 based on payments made from 
November 2000 to October 2003, the appellant can not be 
prejudiced by the Board's action in conducting the initial 
review of that additional evidence.  But with respect to the 
overpayment in the amount of $14,538, based on payments made 
from November 2003 to January 2005, for which the Board is 
not granting the relief sought by the appellant, the remand 
section of this decision contains instructions to the RO/AMC 
that if complete relief is not granted upon remand, an SSOC 
must be issued.    
The issue of entitlement to waiver of the recovery of an 
overpayment of VA Dependency and  Indemnity Compensation 
(DIC) benefits in the amount of $14,538, based on payments 
made from November 2003 to March 2005 is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  The RO determined that the Veteran's death was service-
connected and the appellant was granted VA DIC benefits, 
effective from December 1997.  

2.   Since the Veteran died in a motor vehicle accident while 
performing duties for his Department of Housing and Urban 
Development employer, the appellant also was granted workers' 
compensation benefits for the Veteran's death under the 
Office of Workers Compensation Program (OWCP).  

3.  From December 1997 until January 2005, the appellant 
received concurrent payments from VA and OWCP relating to the 
Veteran's cause of death, resulting in an overpayment of VA 
DIC benefits in the amount of $78,222. 

4.  The appellant's request for a waiver was timely filed and 
there has been no fraud, misrepresentation, or evidence of 
bad faith on the part of the appellant.  

5.  In an April 2005 decision, the Committee of Waivers and 
Compromises granted in part a waiver of recovery of the 
overpayment, determining that a waiver was appropriate with 
respect to the payments made from December 1997 until 
October 2000; since the Committee waived $30,223 of the 
overpayment, the current calculated amount of the overpayment 
is $47,999.  

6.  The appellant was told in a telephone conversation in 
October 2000 that concurrent benefits by OWCP and VA were 
prohibited.  Written notice that concurrent benefits were 
prohibited was sent to her by OWCP in October 2003 and by VA 
in August 2004.  

7.  With respect to the period between November 2000 and the 
written notice sent in October 2003, the appellant did not 
change her position in detrimental reliance on being paid 
concurrent benefits from VA and OWCP; recovery of the 
overpayment relating to that period of time would neither 
defeat the purpose for which DIC benefits are paid nor 
deprive the appellant of basic necessities.  

8.  The appellant, VA, and OWCP all bear fault in the 
creation of the portion of the overpayment attributable to 
the period between November 2000 and October 2003.  

9.  Failure to make restitution for the portion of the 
overpayment attributable to payment made from November 2000 
to October 2003 would not result in unfair gain to the 
appellant.  

10.  The appellant's current income exceeds the expenses for 
basic necessities by approximately $400 per month; she owes 
debts (including the overpayment debt) that approximately 
total $80,000 and she owns $7,000 in assets.    


CONCLUSIONS OF LAW

1.  The overpayment debt in the current calculated amount of 
$47,999 is valid.  5 U.S.C.A. §§ 8101, 8116 (West 2002); 20 
C.F.R. § 10.0 (2008); 38 C.F.R. §§ 1.911, 3.708 (2008).  

2.  Recovery of the overpayment of VA DIC benefits in the 
amount of $33,461, as a result of payments made from 
November 2000 to October 2003 violates the standard of equity 
and good conscience.  5 U.S.C.A. §§ 8101, et seq. and 8116 
(West 2002); 38 U.S.C.A. § 5302 (West 2002); 20 C.F.R. § 10.0 
(2009); 38 C.F.R. §§ 1.911, 1.962, 1.963, 1.965, 3.708 
(2008).   
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and to assist

The obligations to notify and to assist claimants concerning 
the information and evidence needed to substantiate a claim 
for VA benefits that are found in 38 U.S.C.A. §§ 5103 and 
5103A (and the implementing regulations) do not apply to 
requests to waive the recovery of an overpayment.  Barger v. 
Principi, 16 Vet. App. 132 (2002) (VCAA does not apply to an 
application for a waiver of overpayment because it is not a 
chapter 51 claim for benefits).  

The statute governing waiver claims, however, has its own 
notice provisions.  38 U.S.C.A. § 5302.  In a waiver claim, 
the payee must be notified of his or her right to apply for a 
waiver and be provided with a description of the procedures 
for submitting the application.  

It is not entirely clear whether proper notice was given to 
the appellant here, but she does not raise any notice error 
issues in his appeal.  In any event, even if she were not 
properly notified of the procedures for how to file a waiver 
claim, since she in fact filed a timely request for a waiver 
in February 2005 that complied with those procedures, and 
since her claim is being adjudicated, the purpose of those 
notice procedures has been fulfilled.  Since the appellant 
could not have been prejudiced by any notice flaws, the 
appeal can be decided by the Board.   

II.  Validity of the debt

The validity of the debt is the threshold preliminary 
determination that must be met prior to a decision on a 
waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. 
App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c).   Since 
the additional evidence submitted by the appellant before 
certification to the Board does not address any aspect of the 
validity of the debt, the Board will make a determination of 
the validity of the overpayment debt that is based on DIC 
payments made from November 2000 to March 2005.  

The Federal Employees' Compensation Act (FECA) as amended (5 
U.S.C. § 8101 et seq.) provides for the payment of workers' 
compensation benefits to civilian employees of all branches 
of the Government of the United States.  20 C.F.R. § 10.0.  
FECA provides for the payment of compensation to specified 
survivors of an employee whose death resulted from a work-
related injury. 20 C.F.R. § 10.0(c).  

Generally, a civilian employee of the Federal Government 
cannot concurrently receive federal workers' compensation 
payments under FECA and other federal benefits based on the 
same disability.  5 U.S.C.A. § 8116.  With respect to the 
death of a federal employee, VA regulations prohibit the 
concurrent payment of DIC benefits to a person receiving 
compensation from OWCP for a work-related death.  38 C.F.R. § 
3.708(a)(1).  But there is no prohibition against payment of 
DIC benefits concurrently with federal workers' compensation 
benefits when VA's benefits are not based on the same 
disability or death. 38 C.F.R. § 3.708(b)(2).

The Veteran died while performing duties as a employee of 
HUD.  The appellant received benefits from OWCP for his work-
related death.  She was also granted VA DIC benefits because 
the RO determined that the Veteran's death was caused by his 
service-connected disability of psychomotor seizures with 
headaches.  The concurrent payments were made from 
December 1997 until January 2005.  

Before her VA DIC benefits were terminated in January 2005, 
the appellant consistently asserted that she was entitled to 
concurrent benefits because each agency had a different 
reason for paying the death benefits:  VA paid benefits 
because the seizure that caused the Veteran to lose control 
of his motor vehicle and drive into a pond was related to his 
service-connected disability of psychomotor seizures with 
headaches, whereas the OWCP paid benefits because the Veteran 
drowned while performing his duties as an employee of HUD.  

But sometime after October 2004, the appellant abandoned that 
argument.  Where a person is entitled to compensation from 
OWCP based upon civilian employment and is also entitled to 
DIC benefits under laws administered by VA for the same 
disability or death, the claimant must elect which benefit he 
or she will receive.  38 C.F.R. § 3.708(b)(1), (2); see also 
5 U.S.C.A. § 8116(b) (an individual entitled to benefits 
because of the death of an employee due to work injuries, who 
also is entitled to receive from the United States under 
another statute benefits for that death because of service by 
the deceased in the armed forces, shall elect which benefits 
she will receive).  By January 2005, the appellant signed an 
election form indicating that she wished to elect OWCP 
benefits rather than VA DIC benefits.  Thereafter, she did 
not challenge the validity of the debt in her waiver 
proceedings.  On appeal, she merely seeks a waiver of the 
recovery of the overpayment debt.  

Since the record does not establish any reason why the 
appellant would have been entitled to concurrent payments by 
OWCP and VA with respect to the Veteran's death, the validity 
of the debt is established.  

III.  Waiver of the recovery of the overpayment in the amount 
of $33,461, arising from payment of DIC benefits from 
November 2000 to October 2003

Benefit payments to a beneficiary in excess of the amount 
entitled creates an overpayment.  38 C.F.R. § 3.1962.  
Overpayments are subject to recovery unless waived.  Recovery 
of the overpayment of any VA benefits must be waived if: 
(1) the application for relief is filed in a timely manner; 
(2) there is no indication of fraud, misrepresentation, or 
bad faith on the part of the person having an interest in the 
waiver; and (3) recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a), (c).  
An application for waiver generally is timely if it is made 
within 180 days from the date of VA's notification to the 
payee of the indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b)(2).  Here, the notice of overpayment does not 
appear in the record.  But since the letter terminating DIC 
benefits sent in January 2005 indicated the notice of 
overpayment would be sent shortly and the appellant's 
application for a waiver was filed the following month, the 
appellant's application was timely filed.  

As for the second requirement, the statute prohibits a waiver 
if there is an indication of fraud, misrepresentation, or bad 
faith on the part of the obligor.  38 U.S.C.A. § 5302(c).  
This record contains no evidence of fraud, misrepresentation, 
or bad faith on the part of the appellant.  

With respect to the third requirement, the "equity and good 
conscience" standard is applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  38 C.F.R. § 1.965(a).  It means 
arriving at a fair decision between the obligor (the 
appellant) and the government.  38 C.F.R. § 1.965(a).  In 
making such a decision, the following factors (which are not 
an all-inclusive list) must be considered: (1) changing 
position to one's detriment;  (2) defeat of the purpose for 
which benefits were intended; (3) undue hardship; (4) fault 
of the debtor; (5) balancing of faults; and (6) unjust 
enrichment.  38 C.F.R. § 1.965(a) (order of factors changed 
to facilitate application to this particular appellant's 
circumstances).  Although the appellant makes arguments only 
with respect to fault and undue hardship, all six factors 
will be addressed here with respect to that portion of the 
overpayment that arose from payments of DIC benefits from 
November 2000 to October 2003.    Ridings v. Brown, 6 Vet. 
App. 544 (1994). 
 
The Committee has already waived $30,223 of the original 
overpayment.  The waiver was granted by the Committee with 
respect to DIC benefits paid to the appellant from 
December 1997 and October 2000.  The Committee determined 
that a partial waiver of recovery was warranted for the 
payments that were made before an October 2000 telephone 
conversation between the appellant and a VA employee during 
which the appellant was told that an overpayment would be 
created based on her receiving dual payments.  The Board will 
not review that Committee action that was favorable to the 
appellant.  

But, as discussed below, the record establishes that a 
partial waiver is also warranted with respect to that portion 
of the overpayment (in the amount of $33,461) that arose from 
DIC benefits paid before the appellant was given written 
notice in October 2003 that concurrent death benefit payments 
were prohibited and that by receiving concurrent payments 
from OWCP and VA, an overpayment had been created.    


A.  Factors 1, 2, and 3

The first three factors clearly do not provide any equitable 
reason to waive recovery of the overpayment.  There is no 
evidence to show that the appellant changed position to her 
detriment in reliance on being paid DIC benefits concurrently 
with the OWCP benefits.  38 C.F.R. § 3.1965(a)(6).  She notes 
that she sought benefits from both agencies because both 
agencies advised her that she was entitled to the benefits 
for the cause of the Veteran's death.  April 2006 Statement 
by Appellant.  And, in fact, she was granted benefits from 
both OWCP and VA and she reasonably spent the funds that she 
had been told she was entitled to.  But there is no evidence 
that in reliance on the advice she received, she 
detrimentally incurred a legal obligation or changed her 
circumstances.  She merely spent the funds because she 
believed she was entitled to them.  She also argues that her 
position had changed because once her husband died her 
standard of living greatly deteriorated and she has become 
financially ruined.  April 2006 Statement by Appellant.  But 
since that fact has nothing to do with detrimental reliance 
on information received from another party, the first 
equitable factor is not established here.  
Nor would recovering the overpayment defeat the purpose for 
which DIC benefits were intended.  38 C.F.R. § 1.965(a)(4).  
The appellant was entitled to DIC benefits because her 
husband died as a result of his service-connected disability.  
But she continues to receive even greater benefits based on 
the death of her husband from OWCP.  Thus, even if the 
overpayment were to be recovered, she would continue to 
receive compensation based on the Veteran's death and the 
purpose of DIC compensation is not defeated.  

The next factor to be addressed in determining whether a 
waiver is appropriate is whether recovery of the overpayment 
would create undue hardship-that is, whether she would be 
deprived of basic necessities.  38 C.F.R. § 1.965(a)(3).  
Here, the most recent financial information provided by the 
appellant shows that even if her expenses for telephone 
service, cable television, and food were reduced, her current 
income exceeds the cost of her current expenses for basic 
living by approximately $400 per month.  Transcript at 7-8.  
Thus, if VA recovered the overpayment arising from 
November 2000 to October 2003 payments, her basic necessities 
would be provided for.  

B.  Factors  4 & 5 

The next two factors to be considered involve the fault of 
the appellant and the relative fault of the appellant and VA 
in creating the debt.  38 C.F.R. § 3.1965(a)(1), (2).  The 
Committee determined that as to the payments between 
December 1979 and October 2000, the appellant was not at 
fault, and a partial waiver was granted.  But the Committee 
determined that because the appellant was advised of the 
prohibition against concurrent payments in an October 2000 
telephone conversation and did not make an election at that 
time to stop those concurrent payments, she is solely at 
fault for the creation of the debt from October 2000 forward.  
The record does not support that conclusion for the period 
from November 2000 to October 2003.  
The October 2000 letter from OWCP was not an official 
determination that the concurrent payment was prohibited.  
October 6, 2000, Letter from OWCP to VA.  Rather, that letter 
to VA (with a copy to the appellant) asked VA whether any 
payments were being made to the appellant so that a 
determination could be made whether concurrent payments were 
being made.  The letter advised VA that if an election were 
required, OWCP would advise the appellant of that fact and 
provide her with an election form.  

In response to the letter, the appellant telephoned VA for 
clarification. The VA employee made a note that she had 
received notice from OWCP that she could not receive benefits 
from them and from VA for the Veteran's death.  October 12, 
2000, VA Form 119 (Report of Contact).  But as noted above, 
the October 6, 2000, letter from OWCP was merely seeking 
information about the benefits.  No such decision had yet 
been made by OWCP.  

In that first telephone contact, the appellant told the VA 
employee that she was going to consult an attorney about it.  
One week later, the VA employee contacted the appellant and 
explained that he did not know whether the overpayment would 
lie with VA or OWCP, but that someone would decide that and 
she would be advised of the decision after the two agencies 
worked on this issue.  October 12, 2000, VA Form 119 (Report 
of Contact).  

The following week, that VA employee again contacted the 
appellant, advising her that VA had received the October 6, 
2000, letter from OWCP and that VA would complete the form 
and send it to OWCP, after which OWCP would send her an 
election form to choose which benefit to receive.  The 
employee advised her to choose OWCP since it was a greater 
benefit and explained that she could write to VA to suspend 
the benefits to prevent a greater overpayment and not receive 
any more payments until the dust settled on it.  The VA 
employee noted that her attorney was researching the issue 
for her.  October 25, 2000, VA Form 119 (Report of Contact).  
The appellant spoke with an attorney who said he would write 
a letter to resolve the problem.  She assumed he did so, but 
he never sent any letter to VA.  Transcript at 3.  

The appellant did not take the advice she received from the 
VA employee to ask that the payments be suspended until the 
matter was definitely determined.  She explained that it was 
her husband's employer, HUD, who sent her in the first place 
to VA to seek death benefits.  February 2005 Letter to Mr. 
Sessions.  She did not think it was her place to stop the 
checks.  July 2005 VA Form 9.  And the appellant questions 
why if VA benefits could have been suspended, VA did not take 
steps to suspend her benefits at that time.  June 2005 
Substantive Appeal Letter.   

The appellant also indicates that she was unsure of whether 
she could receive concurrent payments because she received so 
many conflicting explanations.  June 2005 Substantive Appeal 
Letter.  Her attorney said he would resolve the problem.  
Transcript at 3.  She stated that in 2001 she received a 
telephone call (presumably from the local OWCP office) about 
whether she was receiving both VA and OWCP benefits and she 
responded that she was receiving benefits from both.  She was 
told she could not receive both.  February 2005 Letter to Mr. 
Sessions.  She then called someone in the national office of 
OWCP who told her that one had nothing to do with the other.  
February 2005 Letter to Mr. Sessions; Undated Letter from 
Appellant to OWCP in response to October 2003 Election 
Letter.  

The record shows that the appellant was not advised in 
writing by OWCP that concurrent payments were prohibited and 
that an election was necessary until October 2003, three 
years after OWCP's initial inquiry to VA.  October 15, 2003, 
Letter from OWCP to Appellant.  In response to that letter, 
the appellant wrote to OWCP explaining that she had reported 
the VA income every year in their financial status reports 
and that she believed she was entitled to concurrent payments 
because the reasons for the payments were different.  Undated 
Letter from Appellant to OWCP in response to October 2003 
Election Letter.  She explained that she was confused about 
this and asked if she could meet with someone to explain to 
her why she was not entitled to both benefits.  Undated 
Letter from Appellant to OWCP in response to October 2003 
Election Letter.  

VA sent an August 2004 reply that stated that she was not 
entitled to receive DIC benefits from VA and OWCP.  She was 
notified of the office hours if she wanted to meet with 
someone in person about the issue.  She was provided with a 
telephone number for assistance as well.  VA explained that 
concurrent benefits were available to surviving spouses 
receiving non-service connected death benefits rather than 
DIC benefits.  The August 2004 letter is the first written 
notice from VA that concurrent benefits were prohibited.  
August 2004 Letter to Appellant from VA.  

The appellant thereafter signed an election in favor of 
benefits from OWCP.  In January 2005, VA notified her that 
her benefits were terminated, effective from December 1997 
and that she would be notified shortly as to the amount of 
the overpayment.  January 2005 Decision to Terminate DIC 
Benefits. 
 
The appellant bears some fault in the creation of the 
overpayment.  In October 2000, she spoke with a VA employee 
three times over the course of two weeks.  In the last 
telephone call, the VA employee told her that once she made 
an election with OWCP, her VA benefits would be terminated.  
While she testified that  she consulted with an attorney, she 
took no steps to ensure that he sent the promised letter to 
OWCP.  Later, she read the provision of FECA and came to her 
own mistaken conclusion that because the reasons given for 
the benefits were different, she was not prohibited from 
receiving both death benefits.  

The issue was raised again in 2001 by a telephone call from 
the local OWCP office advising her that she could not receive 
concurrent benefits.  She telephoned someone at the national 
office of OWCP and when she was told that one had nothing to 
do with the other, she took no further steps.  She simply 
assumed that because she continued to receive the checks, 
there was no problem.  During this time, she was dealing with 
the death of her father, the severe disability of her 
brother, and financial difficulty.  But when advised, albeit 
by telephone, that a possibility existed that she was not 
entitled to benefits, she should have been more pro-active in 
making sure that the issue was, in fact, resolved.  

But there is also fault on the part of the Federal agencies 
here.  In her claim for DIC benefits, the appellant marked 
the box on the application that she had applied for workers' 
compensation benefits based on the Veteran's death.  In 
April 1998, the evidence submitted with the appellant's claim 
for DIC benefits included documentation that the Veteran was 
a Federal employee on the job at the time of his death.  In 
her annual financial statements to OWCP, she revealed that 
she was receiving VA benefits.  In October 2000, as a result 
of the official inquiry as to the nature of VA's benefits to 
the appellant from OWCP, both VA and OWCP were aware that the 
appellant was receiving prohibited concurrent benefits.  Both 
agencies continued to send payments for several years without 
writing to the appellant to explain that an overpayment was 
being created.  It was not until October 2003 that OWCP 
notified the appellant that a decision had been made that 
concurrent payments were prohibited and that the appellant 
was required to make an election of which benefit she wanted 
to receive.  VA did not write to her until August 2004 to 
explain that concurrent benefits were prohibited.  

So, while the appellant should not have sat back and relied 
upon her own lay interpretation of the law, but should have 
taken a more pro-active interest in her entitlement to 
concurrent benefits, OWCP and VA continued to send payments 
long after the issue had been raised in October 2000, without 
notifying her in writing that concurrent benefits were 
prohibited.  The appellant's fault in creation of the 
overpayment debt is offset by the fault of the federal 
agencies which failed for three and four years, respectively, 
to make a decision and notify the appellant in writing that 
an overpayment was being created.  




C.  Factor 6 and other considerations 

Another factor listed in the regulation involves whether 
failure to make restitution would result in unfair gain to 
the debtor.  38 C.F.R. § 1.965(a)(5).  As discussed above, 
the overpayment debt was validly created and if VA were to 
recover it, the appellant would nevertheless be able to meet 
her basic necessities for life because her income exceeds the 
expenses of those basic necessities by approximately $400 per 
month.  Nevertheless, if a waiver were granted with respect 
to that portion of the overpayment that arose as a result of 
concurrent payments from November 2000 to October 2003 (in 
the amount of $33,461), this appellant would not be unfairly 
enriched.   

The appellant has submitted evidence that even without the 
overpayment at issue in this appeal, she has other debts for 
an approximate total of $32,000.  Many of those debts stem 
from her cancer treatments and dental treatments that were 
not covered by her insurance.  Her assets include a 1997 car, 
some furniture and $320 in cash.  
The appellant works very little, earning about $70 per month, 
because she is no longer able to stand for long periods of 
time.  The record contains no evidence of high living as a 
result of receiving the concurrent payments.  She is 60 years 
old.  

The six factors explicitly listed in 38 C.F.R. § 1.1965(a) 
are not an exhaustive list of what should be considered in 
determining whether a waiver of recovery of an overpayment is 
warranted.  A waiver is warranted when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  38 C.F.R. § 1.965(a).  It means 
arriving at a fair decision between the obligor (the 
appellant) and the government.  38 C.F.R. § 1.965(a).  

Here, the appellant mistakenly believed that she was entitled 
to both benefits.  When she was told that was not the case, 
she received somewhat conflicting answers, assumed the issue 
was resolved, and received nothing to the contrary in writing 
from the government for several years.  There is no evidence 
that she was unduly enriched by the overpayment.  To the 
contrary, when her assets and outstanding debts are 
considered, the record shows that she is experiencing 
substantial financial hardship with little likelihood of 
increased income from earnings in the future.  To require 
this 60-year old woman to make payments in her current 
financial condition on that portion of a debt that the 
government failed to send her written notice about for 
several years would be against equity and good conscience.  
38 U.S.C.A. § 5302(a).  

Since the record shows that (1) the appellant filed her 
application for relief in a timely manner; (2) there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the appellant; and (3) recovery of the indebtedness 
from the appellant would be against equity and good 
conscience, a waiver of recovery of the overpayment in the 
amount of $33,461, based on payments made from November 2000 
to October 2003, is warranted.  38 U.S.C.A. § 5302(a), (c).


ORDER

The debt in the amount of $47,999, created from the 
overpayment of VA Dependency and Indemnity Compensation 
benefits from November 2000 to January 2005 is a valid debt.  

Waiver of the recovery of the overpayment of VA Dependency 
and Indemnity Compensation benefits in the amount of $33,461, 
arising from payments made between November 2000 to 
October 2003, is granted.  
REMAND

As noted in the introduction, above, the appellant submitted 
additional evidence to the RO before the appeal was certified 
to the Board and the record transferred to the Board.  
Contrary to 38 C.F.R., sections 19.31(a) and 19.37(a), no 
supplemental statement of the case was issued with respect to 
the following additional evidence:  the letter from the 
appellant to VA dated May 23, 2005 and date-stamped June 24, 
2005; a VA Form 5655 (Financial Status Report) dated May 23, 
2005 (with attached page listing an additional $7,144.72 in 
debts and 18 pages of bills) and date-stamped June 28, 2005; 
a letter from the appellant to the Texas Veterans Commission 
dated July 18, 2005 (with attached medical treatment 
records), and date-stamped August 2, 2005; a newspaper 
article entitled Wouldn't it be nice to get paid for not 
working? that is date-stamped September 29, 2005; letter from 
the appellant to VA dated April 5, 2006, and date-stamped 
April 12, 2006.  

Additional evidence was submitted to the Board at the 
appellant's April 2008 personal hearing, together with a 
waiver of initial review by the agency of original 
jurisdiction.  Given the waiver submitted by the appellant, 
it was not error for the RO not to have reviewed that 
evidence.  But now that the appeal is being remanded, the RO 
should also review the following additional evidence (that is 
all date-stamped April 1, 2008) before readjudicating the 
claim:  VA Form 5655 dated April 1, 2008; credit reports from 
Experian; a credit report from CSC Credit Services; and 
various billing statements.  

The RO/AMC should review this evidence that has been 
submitted since the June 2005 statement of the case was 
issued and readjudicate the waiver request.  If any sought 
benefit is denied, the appellant and her representative 
should be issued a supplemental statement of the case that 
addresses that additional evidence.   

Accordingly, the case is REMANDED for the following action:

1. Review the evidence that has been 
obtained by VA since the statement of the 
case was issued in June 2005.  This 
evidence includes: (1) the letter from the 
appellant to VA dated May 23, 2005 and 
date-stamped June 24, 2005; (2) a VA Form 
5655 (Financial Status Report) dated 
May 23, 2005 (with attached page listing 
an additional $7,144.72 in debts and 18 
pages of bills) and date-stamped June 28, 
2005; (3) a letter from the appellant to 
the Texas Veterans Commission dated 
July 18, 2005 (with attached medical 
treatment records), and date-stamped 
August 2, 2005; (4) a newspaper article 
entitled Wouldn't it be nice to get paid 
for not working? that is date-stamped 
September 29, 2005; and (5) letter from 
the appellant to VA dated April 5, 2006, 
and date-stamped April 12, 2006.

2.  In addition to the evidence listed 
above, the appellant had previously waived 
RO consideration of evidence submitted at 
the hearing.  In light of this remand, 
that evidence should also be considered 
when readjudicating the claim.  That 
evidence consists of: (1) VA Form 5655 
dated April 1, 2008; (2) credit reports 
from Experian; (3) a credit report from 
CSC Credit Services; and (4) various 
billing statements.  

3.  the RO should then readjudicate the 
appeal.  If any sought benefit is denied, 
issue the appellant and her representative 
a supplemental statement of the case.  
After they have been given an opportunity 
to respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


